DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 09/27/2021 has been entered.
Response to Arguments
Applicant’s arguments regarding the claim rejections have been fully considered but are moot in light of a new rejection. 
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Jiacheng, et al. "Knowledge graph representation with jointly structural and textual encoding." in view of Hamiti et al. US 2018/0332347 further in view of Minervini et al. US 2018/0144252 Du, Bo, et al. "Stacked convolutional denoising auto-encoders for feature representation.", and Li US 2017/0372169.
Regarding claims 1 and 5, Xu teaches “a knowledge graph processing method comprising: obtaining an entity set from a knowledge graph waiting for processing, the entity set containing a first entity, a second entity, and relation information between the first entity and the second entity” (pg. 2 fig. 1 
    PNG
    media_image1.png
    300
    911
    media_image1.png
    Greyscale
); 
“acquiring information[…]related to the first entity and the second entity from a database” (previous citation, figure 1 text description); 
Xu however does not explicitly teach the remaining limitations. Hamiti however teaches  “acquiring text information and image information” ([0065] “multimedia content may include video content, audio content, animation content, an image, text content, and/or the like”)
([0003] “The one or more processors may determine a first set of embeddings for the set of terms or phrases after identifying the set of terms or phrases. The first set of embeddings may identify the policy data. The one or more processors may process the multimedia data and/or the metadata using a second set of techniques to determine a second set of embeddings. The second set of embeddings may identify the multimedia data. The second set of embeddings may identify the metadata” embedding or creating a vector of the various entities and information gathered);
“procuring web pages pertaining to the first entity and the second entity from the Internet, recognizing the text information related to the first entity and the second entity from texts in the web pages by way of entity recognition, and gaining the image information related to the first entity and the second entity by analyzing structures of the web pages” ([0083] “multimedia analysis platform 230 may process the multimedia data and/or the metadata using the second set of techniques to identify an object in an image, a particular type of motion in video content, particular types of sounds in audio content, and/or the like. In some implementations, when processing the multimedia data and/or the metadata, multimedia analysis platform 230 may process millions, billions, trillions, etc. of data elements. In this way, multimedia analysis platform 230 may process a data set that cannot be processed manually or objectively by a human actor”)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Xu with that of Hamiti since a combination of known methods would yield predictable results that is, it is known in the art as shown in Hamiti to have vector 
	Both do not explicitly teach the remaining limitations. Minervini however teaches “building a joint loss function based on the first structural information vector, the first text information vector, the first image information vector, the second structural information vector, the second text information vector, and the second image information vector” (Minervini [0050] “Inherent in the TransE, DistMult and ComplEx models is the minimisation of a loss function, as discussed above in the context of TransE. The loss function (or cost function) is minimised in order to optimise the representation of the data, thereby arriving at the most accurate knowledge graph representing the relationships between the statements, in the form of a set of optimal model parameters .theta.*. The parameters .theta. of the model once optimised (.theta.*) comprise an embedding vector for each entity and predicate in the knowledge graph, which can be used to complete the knowledge graph.”), “and carrying out optimization with respect to the joint loss function so as to attain a first target vector of the first entity, a second target vector of the second entity, and a target relation vector of the relation information between the first entity and the second entity when the joint loss function is optimized” ([0050] “The parameters .theta. of the model once optimised (.theta.*) comprise an embedding vector for each entity and predicate in the knowledge graph, which can be used to complete the knowledge graph.”)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Xu and Hamiti with that of Minervini since a combination of known methods would yield predictable results. As shown in Minervini, minimizing the loss function is known in the art and thus would operate the same with the system of Xu and Hamiti.
None of the references however explicitly teach de-noising. Du however teaches “wherein the first text information vectors and the second text information vectors are obtained by a de-(pg. 1 right col. ¶2 “One typical unsupervised feature learning algorithm is stacked auto-encoders (SAEs) [18]–[20]. It is a stack of the shallow auto-encoder model, which learns features by first encoding the vector-form input data then reconstructing it. Shin et al. [21] applied stacked sparse auto-encoders (SSAEs) to medical image recognition and made notable promote in recognition accuracy”), and 
“the first image information vectors and the second image information vectors are obtained by a stacked convolutional de-noising auto-encoder to conduct calculation with respect to the image information of the first entity and the second entity” (abstract “The network, optimized by layer-wise training, is constructed by stacking layers of denoising autoencoders in a convolutional way. In each layer, high dimensional feature maps are generated by convolving features of the lower layer with kernels learned by a denoising auto-encoder”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu, Hamiti, and Minervini with that of Du since “The proposed algorithm is evaluated by extensive experimentations and demonstrates superior classification performance to state-of-the-art unsupervised networks.” Du abstract. This allows for better learning and performance.
While suggested, none of the references however explicitly teach a web crawler. Li however teaches “wherein the processor is further configured to: directly download the text information and the image information related to the first entity and the second entity from the Internet by means of a web crawler” ([0076] “A cluster of web crawlers captures a related image and text information corresponding to the image on the Internet by using each search term in the download dictionary, and saves these images and the text information corresponding to the images in a distributed file system”); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu, Hamiti, Minervini, and Du with that of Li since a combination of known methods would yield predictable results. As shown in Li, web crawlers are a known way to quickly obtain content from online sources. Thus by obtaining the content, it would be easier to identify as it has been directly downloaded.
Note that independent claim 5 recites the same substantial subject matter as independent claim 1 only differing in embodiment. As such it is subject to the same rejection. The different embodiments can be taught by Hamiti or Minervini. 
Regarding claims 3 and 7, the Xu, Hamiti, Minervini, Du and Li references have been addressed above. Xu further teaches “wherein, the creating a first text information vector of the first entity and a second text information vector of the second entity based on the acquired text information includes for each piece of text information related to the first entity, calculating a text (pg. 2 left col. “Knowledge graph embedding aims to model multirelational data (entities and relations) into a continuous lowdimensional vector space. Given a pair of entities (h, t) and their relation r, we can represent them with a triple (h, r, t).”); 
“aggregating, based on a weight of each of the text information vectors related to the first entity, the text information vectors related to the first entity, so as to obtain the first text information vector of the first entity” (pg. 3 
    PNG
    media_image2.png
    154
    421
    media_image2.png
    Greyscale
); 
“for each piece of text information related to the second entity, computing a text information vector of the corresponding piece of text information” (pg. 2 left col. “Knowledge graph embedding aims to model multirelational data (entities and relations) into a continuous lowdimensional vector space. Given a pair of entities (h, t) and their relation r, we can represent them with a triple (h, r, t).” there is no functional distinction between the first and second entities as the processing is the same for each entity); and 
aggregating, based on a weight of each of the text information vectors related to the second entity, the text information vectors related to the second entity, so as to acquire the second text (pg. 3 
    PNG
    media_image2.png
    154
    421
    media_image2.png
    Greyscale
);
Regarding claims 4 and 8, the Xu, Hamiti, Minervini, Du, and Li references have been addressed above. Xu further teaches “wherein, the creating a first image information vector of the first entity and a second image information vector of the second entity based on the acquired image information includes for each piece of image information related to the first entity, calculating an image information vector of the corresponding piece of image information” (pg. 2 left col. “Knowledge graph embedding aims to model multirelational data (entities and relations) into a continuous lowdimensional vector space. Given a pair of entities (h, t) and their relation r, we can represent them with a triple (h, r, t).” as with the previous claim, the processing is identical for each entity as there is no functional difference among them) ; 
“aggregating, based on a weight of each of the image information vectors related to the first entity, the image information vectors related to the first entity, so as to obtain the first image information vector of the first entity” (pg. 3 
    PNG
    media_image2.png
    154
    421
    media_image2.png
    Greyscale
);; 
(pg. 2 left col. “Knowledge graph embedding aims to model multirelational data (entities and relations) into a continuous lowdimensional vector space. Given a pair of entities (h, t) and their relation r, we can represent them with a triple (h, r, t).” as with the previous claim, the processing is identical for each entity as there is no functional difference among them); and 
“aggregating, based on a weight of each of the image information vectors related to the second entity, the image information vectors related to the second entity, so as to acquire the second image information vector of the second entity” (pg. 3 
    PNG
    media_image2.png
    154
    421
    media_image2.png
    Greyscale
);
Regarding claim 9, the Xu, Hamiti, Minervini, Du, and Li references have been addressed above. Hamiti further teaches “a non-transitory computer-readable medium having computer-executable instructions for execution by a processing system, wherein, the computer- executable instructions, when executed, cause the processing system to carry out the knowledge graph processing method according to claim 1” (Hamiti [0005] “a non-transitory computer-readable medium may store one or more instructions that, when executed by one or more processors, cause the one or more processors to”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin W Figueroa/Examiner, Art Unit 2124